          Case 3:19-cv-01042-ML Document 19 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

IRVING M.,
                               Plaintiff,
v.                                                            3:19-CV-1042
                                                              (ML)
ANDREW SAUL,
Commissioner of Social Security Administration,

                         Defendant.
________________________________________

APPEARANCES:                                                  OF COUNSEL:
Lachman, Gorton Law Firm                                      PETER A. GORTON, ESQ.
  Counsel for the Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089
SOCIAL SECURITY ADMINISTRATION                                SIXTINA FERNANDEZ, ESQ.
 Counsel for the Defendant
Office of Regional General Counsel
Region II
26 Federal Plaza - Room 3904
New York, New York 10278

MIROSLAV LOVRIC, United States Magistrate Judge

                                            ORDER

       Currently pending before the Court in this action, in which Plaintiff seeks judicial review

of an adverse administrative determination by the Commissioner of Social Security, pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3), are cross-motions for judgment on the pleadings.1 Oral


1
       This matter, which is before me on consent of the parties pursuant to 28 U.S.C. § 636(c),
has been treated in accordance with the procedures set forth in General Order No. 18. Under that
General Order once issue has been joined, an action such as this is considered procedurally, as if
cross-motions for judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal
Rules of Civil Procedure.
                                                1
             Case 3:19-cv-01042-ML Document 19 Filed 11/17/20 Page 2 of 2




argument was heard in connection with those motions on November 16, 2020, during a

telephone conference conducted on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I found that the

Commissioner’s determination is not supported by substantial evidence, providing further detail

regarding my reasoning and addressing the specific issues raised by Plaintiff in this appeal.

       After due deliberation, and based upon the Court’s oral bench decision, which has been

transcribed, is attached to this order, and is incorporated herein by reference, it is

        ORDERED as follows:

        1)      Plaintiff’s motion for judgment on the pleadings (Dkt. No. 9) is GRANTED in

part and DENIED in part.

        2)      The Commissioner’s decision denying Plaintiff Social Security benefits for the

time period September 2, 2013, through November 3, 2016, is VACATED and REVERSED.

        3)      This matter is REMANDED to the Commissioner, without a directed finding of

disability, for further administrative proceedings consistent with this opinion and the oral bench

decision, pursuant to sentence four of 42 U.S.C. § 405(g).

        4)      The Clerk of Court is respectfully directed to enter judgment, based upon this

determination, REMANDING this matter to the Commissioner for further administrative

proceedings consistent with this opinion and the oral bench decision, pursuant to sentence four

of 42 U.S.C. § 405(g) and closing this case.

Dated: November 17, 2020
       Binghamton, New York

                                                       ____________________________________
                                                       Miroslav Lovric
                                                       United States Magistrate Judge
                                                       Northern District of New York

                                                   2
